In re application of							:
Shimizu								:	DECISION ON

Serial No. 16/283,880						:	PETITION

Filed:	February 25, 2019						:
For:  R-T-B-BASED MAGNET MATERIAL ALLOY AND
        METHOD FOR PRODUCING THE SAME  

This is a response to reset period for reply and is being considered as a PETITION UNDER RULE 37 C.F.R. 1.181(a) filed March 05, 2021.  A final rejection was mailed on November 30, 2020. 

Applicant asserts that the existence of the Office Action was learned on March 03, 2021 when a status check on this application was performed via PAIR. In support of the fact that the Office Action was not received, Applicants has provided the following as an attachment to the petition request. 

1) The mail logs from November 30, 2020 (mail date of the Office Action), to March 03, 2021 (date of discovery).  An inspection of this mail log will reveal that the Office Action was not received from its mailing date to the date of discovery.

 2) Pages from a docket report showing action due dates between January 28, 2021 and March 2, 2021. An inspection of this docket report will reveal that the 3-month due date of February 28, 2021 is not listed on the docket report.

DECISION

The petition is GRANTED.  
 











The office action of November 30, 2020 will be remailed and the period of response will be restarted. 


/Timothy H. Meeks/
___________________

Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

CLARK & BRODY1700 Diagonal RoadSuite 310Alexandria VA VIRGINIA 22314